Exhibit 10.8

RESTRICTED STOCK UNIT AWARD AGREEMENT FOR
CHESAPEAKE ENERGY CORPORATION
LONG TERM INCENTIVE PLAN
THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (the “Agreement”) entered into as of
the grant date set forth on the attached Notice of Grant of Restricted Stock
Units and Award Agreement (the “Notice”), by and between Chesapeake Energy
Corporation, an Oklahoma corporation (the “Company”), and the participant named
on the Notice (the “Participant”);
W I T N E S S E T H:
WHEREAS, the Participant is an Employee or Consultant, and it is important to
the Company that the Participant be encouraged to remain an Employee or
Consultant; and
WHEREAS, the Company has previously adopted the Chesapeake Energy Corporation
Amended and Restated Long Term Incentive Plan effective as of October 1, 2004,
as amended from time to time (the “Plan”); and
WHEREAS, the Company has awarded the Participant Restricted Stock Units under
the Plan, as set forth on the Notice, subject to the terms and conditions of
this Agreement; and
NOW, THEREFORE, in consideration of the premises and the mutual promises and
covenants herein contained, the Participant and the Company agree as follows:
1.
The Plan. The Plan, a copy of which has been made available to the Participant,
is hereby incorporated by reference herein and made a part hereof for all
purposes, and when taken with this Agreement shall govern the rights of the
Participant and the Company with respect to the Award (as defined below).  Any
capitalized terms used but not defined in this Agreement have the same meanings
given to them in the Plan.

2.
Grant of Award. The Company hereby awards to the Participant the number of
Restricted Stock Units set forth in the Notice, on the terms and conditions set
forth herein and in the Plan (the “Award”). Each Restricted Stock Unit granted
pursuant to this Award gives the Participant the right to receive payment, upon
satisfaction of the vesting conditions set forth in the Notice and this
Agreement, of one share of Common Stock in the manner set forth in Section 5
below.

3.
Vesting and Forfeiture.

(a)
Vesting. The Restricted Stock Units will vest in accordance with the vesting
schedule set forth in the Notice based on the Participant’s continuous
employment with or service to the Company, a Subsidiary or an Affiliated Entity.

(b)
Forfeiture. In the event the Participant ceases to be an Employee or Consultant
prior to all Restricted Stock Units becoming vested, then such unvested
Restricted Stock Units, and any dividends related thereto, shall be absolutely
forfeited on the date of termination of service and the Participant shall have
no further interest therein of any kind whatsoever. Notwithstanding the
foregoing, the Committee may, in its discretion, waive the vesting requirements
or permit continued vesting of the Restricted Stock Units in the event of the
Participant’s death, Disability or termination of service due to retirement or
involuntary termination (as determined by the Committee in its sole discretion).

(c)
Fundamental Transaction; Change of Control. Notwithstanding the foregoing
provisions in this Section 3, all unvested Restricted Stock Units shall be
deemed to fully vest upon the occurrence of a Fundamental Transaction or a
Change of Control in accordance with the terms of the Plan,







--------------------------------------------------------------------------------



provided that, the Participant is an Employee or Consultant as of the date the
Fundamental Transaction or Change of Control occurs.
4.
Nontransferability of Award. A Restricted Stock Unit is not transferable other
than by will or the laws of descent and distribution.  Any attempted sale,
assignment, transfer, pledge, hypothecation or other disposition of, or the levy
of execution, attachment or similar process upon, a Restricted Stock Unit
contrary to the provisions hereof shall be void and ineffective, shall give no
right to any purported transferee, and may, at the sole discretion of the
Committee, result in forfeiture of the Restricted Stock Unit(s) involved in such
attempt.

5.
Payment. Payment shall be made in the form of a distribution to the Participant
of shares of Common Stock equal to the number of vested Restricted Stock Units.
Such distribution shall be made to the Participant with respect to a Restricted
Stock Unit within sixty (60) days following the vesting date of such Restricted
Stock Unit as set forth in the Notice. Provided, that, with respect to non-409A
RSUs only, in the event of accelerated vesting in accordance with Section 3,
distribution shall be made within sixty (60) days following such accelerated
vesting date.

6.
Dividends. Subject to the forfeiture provisions in Section 3 herein, the
Participant shall have the right to receive dividends on unvested Restricted
Stock Units as though the Participant was a shareholder of an equivalent number
of shares of Common Stock based on record dates that occur while the Restricted
Stock Units remain unvested under this Agreement.  The Company will transmit
such dividends, net of required taxes pursuant to Section 7, to or for the
account of Participant in such manner as the Company determines; provided that
the Participant is an Employee or Consultant as of the dividend payment date.

7.
Withholding. The Company may make such provision as it may deem appropriate for
the withholding of any applicable federal, state or local taxes that it
determines it may be obligated to withhold or pay in connection with the
Restricted Stock Units.  Required withholding taxes as determined by the Company
associated with this Award must be paid in cash. Provided, however, the
Committee may require the Participant to pay such withholding taxes by directing
the Company to withhold from the Award the number of shares of Common Stock
having a Fair Market Value on the date of payment equal to the amount of
required withholding taxes.  The Company in its sole discretion may also
withhold any required taxes from dividends paid on the Restricted Stock Units.

8.
Amendments. This Award Agreement may be amended by a written agreement signed by
the Company and the Participant; provided that the Committee may modify the
terms of this Award Agreement without the consent of the Participant in any
manner that is not adverse to the Participant.

9.
Securities Law Restrictions. Payment of this Award shall not be made in shares
of Common Stock unless such issuance is in compliance with the Securities Act of
1933, as amended (the “Act”), and any other applicable securities law, or
pursuant to an exemption therefrom.  If deemed necessary by the Company to
comply with the Act or any applicable laws or regulations relating to the sale
of securities, the Participant at the time of payment and as a condition imposed
by the Company, shall represent, warrant and agree that the shares of Common
Stock subject to the Award are being acquired for investment and not with any
present intention to resell the same and without a view to distribution, and the
Participant shall, upon the request of the Company, execute and deliver to the
Company an agreement to such a fact.  The Participant acknowledges that any
stock certificate representing Common Stock acquired under such circumstances
will be issued with a restricted securities legend.

10.
Participant Misconduct; Compensation Recovery.

(a)
Notwithstanding anything in the Plan or this Agreement to the contrary, the
Committee shall have the authority to determine that in the event of serious
misconduct by the Participant (including violations of employment agreements,
confidentiality or other proprietary matters) or any activity of the Participant
in competition with the business of the Company or any Subsidiary


    2

--------------------------------------------------------------------------------



or Affiliated Entity, the Award may be canceled, in whole or in part, whether or
not vested. The determination of whether the Participant has engaged in a
serious breach of conduct or any activity in competition with the business of
the Company or any Subsidiary or Affiliated Entity shall be determined by the
Committee in good faith and in its sole discretion. This paragraph 10 shall have
no effect and be deleted from this Agreement following a Change of Control.
(b)
The Award made pursuant to this Agreement is subject to recovery pursuant to the
Company’s compensation recovery policy then in effect. To the extent required by
applicable laws, rules, regulations or securities exchange listing requirements
and the Company’s compensation recovery policy then in effect, the Company shall
have the right, and shall take all actions necessary, to recover cash or shares
of Common Stock paid to the Participant pursuant to this Award.

11.
Notices. All notices or other communications relating to the Plan and this
Agreement as it relates to the Participant shall be in electronic or written
form.  If in writing, such notices shall be deemed to have been made (a) if
personally delivered in return for a receipt, (b) if mailed, by regular U.S.
mail, postage prepaid, by the Company to the Participant at his last known
address evidenced on the payroll records of the Company or (c) if provided
electronically, provided to Participant at his e-mail address specified in the
Company’s or its Affiliated Entity’s records or as other specified pursuant to
and in accordance with the Committee’s applicable administrative procedures.

12.
Binding Effect and Governing Law. This Agreement shall be (i) binding upon and
inure to the benefit of the parties hereto and their respective heirs,
successors and assigns except as may be limited by the Plan and (ii) governed
and construed under the laws of the State of Oklahoma.

13.
Captions. The captions of specific provisions of this Agreement are for
convenience and reference only, and in no way define, describe, extend or limit
the scope of this Agreement or the intent of any provision hereof.

14.
Counterparts. This Agreement may be executed in any number of identical
counterparts, each of which shall be deemed an original for all purposes, but
all of which taken together shall form but one agreement.

15.
Code Section 409A.

(a)
General. This Agreement and all Awards granted hereunder are intended to comply
with, or otherwise be exempt from, Code Section 409A. The Agreement and all
Awards shall be administered, interpreted, and construed in a manner consistent
with Code Section 409A or an exemption therefrom. Should any provision of the
Plan, the Agreement or any Award hereunder be found not to comply with, or
otherwise be exempt from, the provisions of Code Section 409A, such provision
shall be modified and given effect (retroactively if necessary), in the sole
discretion of the Committee, and without the consent of the Participant, in such
manner as the Committee determines to be necessary or appropriate to comply
with, or to effectuate an exemption from, Code Section 409A. Notwithstanding the
foregoing, the Company makes no representations that the payments and benefits
provided under this Plan comply with Code Section 409A and in no event shall the
Company be liable for all or any portion of any taxes, penalties, interest or
other expenses that may be incurred by the Participant on account of
non-compliance with Code Section 409A.

(b)
Restrictions on 409A RSUs. Other provisions of this Agreement notwithstanding,
in the case of any Restricted Stock Units that constitute a “deferral of
compensation” under Code Section 409A (“409A RSUs”), the following restrictions
shall apply:

(i)
Separation from Service. Any payment in settlement of the 409A RSUs that is
triggered by a termination of employment hereunder will occur only at such time
as Participant has


    3

--------------------------------------------------------------------------------



had a “separation from service” within the meaning of Treasury Regulation
Section 1.409A-1(h).
(ii)
Six-Month Delay Rule. The “six-month delay rule” will apply to 409A RSUs if the
following four conditions exist:

1.
The Participant has a separation from service (within the meaning of Treasury
Regulation Section 1.409A-1(h));

2.
A payment is triggered by the separation from service (but not due to death);

3.
The Participant is a “specified employee” under Code Section 409A; and

4.
The payment in settlement of the 409A RSUs would otherwise occur within six
months after the separation from service.

If the six-month delay rule applies, payment in settlement of 409A RSUs shall
instead occur on the first business day after the date that is six months
following the Participant's separation from service (or death, if earlier), with
interest from the date such payment would otherwise have been made at the
short-term applicable federal rate, compounded semi-annually, as determined
under Section 1274 of the Code, for the month in which payment would have been
made but for the delay in payment. During the six-month delay period,
accelerated payment will be permitted in the event of the Participant’s death
and for no other reason (including no acceleration upon a Change of Control or
Fundamental Transaction) except to the extent permitted under Code Section 409A.
(iii)
Change of Control Rule. Any payment in settlement of 409A RSUs triggered by a
Change of Control or Fundamental Transaction will be made only if, in connection
with the Change of Control or Fundamental Transaction, there occurs a change in
the ownership of the Company, a change in the effective control of the Company,
or a change in ownership of a substantial portion of the assets of the Company
as all such terms are defined in Treasury Regulation Section 1.409A-3(i)(5). In
the event payment in settlement of 409A RSUs is not allowed by operation of this
subparagraph (iii), the payment in settlement of the 409A RSUs will be made
within sixty (60) days of the earlier to occur of (A) the applicable vesting
date set forth in the Notice regardless of the fact that vesting has been
accelerated under the Agreement as a result of the Fundamental Transaction or
Change of Control, or (B) the occurrence of a permissible time or event that
could trigger a payment without violating Code Section 409A.

(c)
Other Compliance Provisions. The following provisions apply to Restricted Stock
Units (including, if so specified, non-409A RSUs):

(i)
The settlement of 409A RSUs may not be accelerated by the Company except to the
extent permitted under Code Section 409A.

(ii)
Any restriction imposed on 409A RSUs hereunder or under the terms of other
documents solely to ensure compliance with Code Section 409A shall not be
applied to a Restricted Stock Unit that is not a “deferral of compensation”
under Code Section 409A.

(iii)
If any mandatory term required for 409A RSUs or non-409A RSUs to avoid tax
penalties under Code Section 409A is not otherwise explicitly provided under
this document or other applicable documents, such term is hereby incorporated by
reference and fully applicable as though set forth at length herein.

(iv)
Each vesting tranche of Restricted Stock Units set forth in the Notice shall be
deemed a separate payment for purposes of Code Section 409A.


    4

--------------------------------------------------------------------------------



Notice of Grant of Restricted Stock Units and Award Agreement



Chesapeake Energy Corporation
6100 North Western Avenue
Oklahoma City, OK 73118
ID: 73-1395733






<NAME>                                Award Number: _________
<ADDRESS>                                Plan: LTIP
<ADDRESS>                                ID: _________
Effective <date>, you have been granted an award of <number> Restricted Stock
Units.  These Restricted Stock Units will vest on the date(s) shown below.
The current total value of the award is $_____________.
The Award will vest in increments on the vesting date(s) shown.
 
Restricted Stock Units
Vesting Date
 
 


_____


mm/dd/yyyy
 
 
_____
mm/dd/yyyy
 
 
_____
mm/dd/yyyy
 
 
 
 
 

By your signature and the Company's signature below, you and the Company agree
that this award is granted under and governed by the terms and conditions of the
Company's Amended and Restated Long Term Incentive Plan as amended and the Award
Agreement, all of which are attached and made a part of this document.


By:________________________________     ________________________________
Chesapeake Energy Corporation     Participant
Date:______________________________    Date:__________________________



    5